   Case
   Case1:20-cv-01511-TNM
        1:20-cv-01511-TNM Document
                          Document16 Filed06/10/20
                                   4 Filed 07/08/20 Page
                                                    Page11of
                                                           of10
                                                              24




                                                  20-cv-01511-TNM




6/10/2020                                      /s/ Anson Hopkins
                      Case 1:20-cv-01511-TNM Document 16 Filed 07/08/20 Page 2 of 24

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R 1:20-cv-01511-TNM

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU QDPHRILQGLYLGXDODQGWLWOHLIDQ\      Chad F. Wolf, Acting Secretary of Homeland Security
 ZDVUHFHLYHGE\PHRQ GDWH                      06/10/2020           

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW SODFH
                                                                                 RQ GDWH                              RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK QDPH
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ GDWH                                 DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ QDPHRILQGLYLGXDO                                                                        ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI QDPHRIRUJDQL]DWLRQ
                                                                                 RQ GDWH                              RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           ✔
           u 2WKHU VSHFLI\       A copy of the complaint and summons were sent via UPS delivery service on 06/29/2020 to
                                   Chad F. Wolf, Acting Secretary of Homeland Security, 245 Murray Lane, SW, Washington,
                                                                                                                           
                                   DC 20528-1002 and delivered on 06/30/2020.


           0\IHHVDUH               0            IRUWUDYHODQG        0         IRUVHUYLFHVIRUDWRWDORI          0.00          


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH          07/08/2020                                                                  /s/ Darlene Boggs
                                                                                              6HUYHU¶VVLJQDWXUH

                                                                                     Darlene Boggs, Paralegal
                                                                                            3ULQWHGQDPHDQGWLWOH

                                                                             American Civil Liberties Union Foundation
                                                                                   125 Broad Street, 18th Floor
                                                                                      New York, NY 10004
                                                                                              6HUYHU¶VDGGUHVV

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
01212323                                    456789 ÿÿÿ
                  Case 1:20-cv-01511-TNM Document    16 ÿ 9ÿ
                                                          Filed   6
                                                                  07/08/20 Page 3 of 24


    ÿÿ!
    "ÿ#$%&'(
    )*%ÿ+&,ÿ%%ÿ"%ÿ-ÿÿ.!ÿÿ&*ÿ%*-'+&ÿ%&.ÿ/01
    ABCDEFGHÿJKLMNB
    4O4P=6@6QR=;>PPS;6
    TNFHUV
    61>6ÿWX8
    YNBZFDN
    98ÿQ[&ÿ"!ÿ\ÿ8"]
    YUF^^N_ÿ̀ÿaFbbN_ÿcG
    6d<5=<5656
    iNbFZNBN_ÿcG
    6d<S6<5656ÿ46:5Pÿ\1?1
    iNbFZNBN_ÿAj
    #\e)fWÿg@ehg)8(ÿ?(ÿ98
    kNDNFZN_ÿal
    heWW
    mNnVÿoV
    e+%.ÿ!
    )*"+2ÿ!$ÿÿ3+3ÿ$%ÿ&*%ÿ--&$+&!ÿ&ÿ%ÿ!$1ÿ&"%ÿ"ÿ+!ÿ"""/ÿÿ%*-'+&%ÿ..ÿ0&*+
    &*ÿ"%&ÿ456ÿ."!%1ÿ"%ÿ-+&ÿÿ!$ÿ,.%ÿÿ!$ÿ7$ÿ&*%ÿ+'"&+ÿ"&ÿ456ÿ."!%1
    8+,!(
    98
    )",2+3ÿ%$&%ÿ-..ÿ/!ÿ98:ÿ6;<65<5656ÿ=:>=ÿ1?1ÿ@8)




                                                                                                                   1
                        Case
                        Case1:20-cv-01511-TNM
                             1:20-cv-01511-TNM Document
                                               Document16 Filed06/10/20
                                                        4 Filed 07/08/20 Page
                                                                         Page24of
                                                                                of10
                                                                                   24

   AO 440 (Rev. 06/12) Summons in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                                District of Columbia

                                                                              )
  G.Y.J.P, A MINOR CHILD, by and through her mother                           )
               and Next Friend, M.R.P.S.,
                                                                              )
                                                                              )
                               Plaintiff(s)                                   )
                                   V.                                         )       Civil Action No. 20-cv-1511-TNM
  Chad F. Wolf, Department of Homeland Security, Mark A. Morgan,              )
  U.S. Customs and Border Protection, Todd C. Owen, CBP Office of             )
  Field Operations, Rodney S. Scott, U.S. Border Patrol, Matthew T.
  Albence, U.S. Immigration and Customs Enforcement. Alex                     )
· M. Azar II, U.S. Department of Health and Human Services, Dr. Robert R.
  Redfield, Center for Disease Control and Prevention, Heidi Stirrup,         )
  Office of Refugee Resettlement.                                             )
                              Defendant(s)                                    )

                                                      SUMMONS IN A CIVIL ACTION

   To: (Defendant's name and address)
                                              Mark A. Morgan
                                              Acting Commissioner of U.S. Customs and Border Protection
                                              U.S. Customs and Border Protection
                                              1300 Pennsylvania Ave. NW
                                              Washington, DC 20229



             A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)-or 60 days if you
   are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
   P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
   the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
   whose name and address are:




          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
   You also must file your answer or motion with the court.



                                                                                        CLERK OF COURT


   Date:          6/10/2020                                                                     /s/ Anson Hopkins
                                                                                                  Signature of Clerk or Deputy Clerk
                      Case 1:20-cv-01511-TNM Document 16 Filed 07/08/20 Page 5 of 24

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R 1:20-cv-01511-TNM

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU QDPHRILQGLYLGXDODQGWLWOHLIDQ\      Mark A. Morgan, Acting Commissioner of CBP
 ZDVUHFHLYHGE\PHRQ GDWH                      06/10/2020           

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW SODFH
                                                                                 RQ GDWH                              RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK QDPH
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ GDWH                                 DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ QDPHRILQGLYLGXDO                                                                        ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI QDPHRIRUJDQL]DWLRQ
                                                                                 RQ GDWH                              RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           ✔
           u 2WKHU VSHFLI\ 
                                   A copy of the complaint and summons were sent via UPS delivery service on 06/29/2020 to
                                                                                                                           
                                   Mark A. Morgan, Acting Commissioner of U.S. Customs and Border Protection, 1300
                                   Pennsylvania Ave. NW, Washington DC 20229-0002 and delivered on 06/30/2020.
           0\IHHVDUH               0            IRUWUDYHODQG        0         IRUVHUYLFHVIRUDWRWDORI          0.00          


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH          07/08/2020                                                                  /s/ Darlene Boggs
                                                                                              6HUYHU¶VVLJQDWXUH

                                                                                     Darlene Boggs, Paralegal
                                                                                            3ULQWHGQDPHDQGWLWOH

                                                                             American Civil Liberties Union Foundation
                                                                                   125 Broad Street, 18th Floor
                                                                                      New York, NY 10004
                                                                                              6HUYHU¶VDGGUHVV

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
01212323                                    456789 ÿÿÿ
                  Case 1:20-cv-01511-TNM Document    16 ÿ 9ÿ
                                                          Filed   6
                                                                  07/08/20 Page 6 of 24


    ÿÿ!
    "ÿ#$%&'(
    )*%ÿ+&,ÿ%%ÿ"%ÿ-ÿÿ.!ÿÿ&*ÿ%*-'+&ÿ%&.ÿ/01
    ?@ABCDEFÿHIJKL@
    4M4NO6>6PQO;ROOOSN
    TLDFUV
    61W6ÿXY8
    ZL@[DBL
    98ÿP\&ÿ"!ÿ]ÿ8"^
    ZUD__L`ÿaÿbDccL`ÿdE
    6e<5O<5656
    jLcD[L@L`ÿdE
    6e<R6<5656ÿ46:5Nÿ]1=1
    jLcD[L@L`ÿ?k
    #]f)gXÿh>fih)8(ÿ=(ÿ98
    lLBLD[L`ÿbm
    ifXX
    nLoVÿpV
    f+%.ÿ!
    )*"+2ÿ!$ÿÿ3+3ÿ$%ÿ&*%ÿ--&$+&!ÿ&ÿ%ÿ!$1ÿ&"%ÿ"ÿ+!ÿ"""/ÿÿ%*-'+&%ÿ..ÿ0&*+
    &*ÿ"%&ÿ456ÿ."!%1ÿ"%ÿ-+&ÿÿ!$ÿ,.%ÿÿ!$ÿ7$ÿ&*%ÿ+'"&+ÿ"&ÿ456ÿ."!%1
    8+,!(
    98
    )",2+3ÿ%$&%ÿ-..ÿ/!ÿ98:ÿ6;<65<5656ÿ46:64ÿ1=1ÿ>8)




                                                                                                                   1
   Case
   Case1:20-cv-01511-TNM
        1:20-cv-01511-TNM Document
                          Document16 Filed06/10/20
                                   4 Filed 07/08/20 Page
                                                    Page37of
                                                           of10
                                                              24




                                                   20-cv-01511-TNM




6/10/2020                                     /s/ Anson Hopkins
                      Case 1:20-cv-01511-TNM Document 16 Filed 07/08/20 Page 8 of 24

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R 1:20-cv-01511-TNM

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU QDPHRILQGLYLGXDODQGWLWOHLIDQ\      Todd C. Owen, CBP Executive Assistant Commissioner
 ZDVUHFHLYHGE\PHRQ GDWH                      06/10/2020           

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW SODFH
                                                                                 RQ GDWH                              RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK QDPH
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ GDWH                                 DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ QDPHRILQGLYLGXDO                                                                        ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI QDPHRIRUJDQL]DWLRQ
                                                                                 RQ GDWH                              RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           ✔
           u 2WKHU VSHFLI\ 
                                   A copy of the complaint and summons were sent via UPS delivery service on 06/29/2020 to
                                                                                                                           
                                   Todd C. Owen, Executive Assistant, CBP Office of Field Operations, 1300 Pennsylvania
                                   Ave. NW, Washington DC 20229-0002 and delivered on 06/30/2020.
           0\IHHVDUH               0            IRUWUDYHODQG        0         IRUVHUYLFHVIRUDWRWDORI          0.00          


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH          07/08/2020                                                                  /s/ Darlene Boggs
                                                                                              6HUYHU¶VVLJQDWXUH

                                                                                     Darlene Boggs, Paralegal
                                                                                            3ULQWHGQDPHDQGWLWOH

                                                                             American Civil Liberties Union Foundation
                                                                                   125 Broad Street, 18th Floor
                                                                                      New York, NY 10004
                                                                                              6HUYHU¶VDGGUHVV

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
01212323                                    456789 ÿÿÿ
                  Case 1:20-cv-01511-TNM Document    16 ÿ 9ÿ
                                                          Filed   6
                                                                  07/08/20 Page 9 of 24


    ÿÿ!
    "ÿ#$%&'(
    )*%ÿ+&,ÿ%%ÿ"%ÿ-ÿÿ.!ÿÿ&*ÿ%*-'+&ÿ%&.ÿ/01
    @ABCDEFGÿIJKLMA
    4N4OP6?6QRPS=P;4P=
    TMEGUV
    61W6ÿXY8
    ZMA[ECM
    98ÿQ\&ÿ"!ÿ]ÿ8"^
    ZUE__M`ÿaÿbEccM`ÿdF
    6S<5P<5656
    iMcE[MAM`ÿdF
    6S<=6<5656ÿ46:5Oÿ]1>1
    iMcE[MAM`ÿ@j
    #]e)fXÿg?ehg)8(ÿ>(ÿ98
    kMCME[M`ÿbl
    heXX
    mMnVÿoV
    e+%.ÿ!
    )*"+2ÿ!$ÿÿ3+3ÿ$%ÿ&*%ÿ--&$+&!ÿ&ÿ%ÿ!$1ÿ&"%ÿ"ÿ+!ÿ"""/ÿÿ%*-'+&%ÿ..ÿ0&*+
    &*ÿ"%&ÿ456ÿ."!%1ÿ"%ÿ-+&ÿÿ!$ÿ,.%ÿÿ!$ÿ7$ÿ&*%ÿ+'"&+ÿ"&ÿ456ÿ."!%1
    8+,!(
    98
    )",2+3ÿ%$&%ÿ-..ÿ/!ÿ98:ÿ6;<65<5656ÿ46:6=ÿ1>1ÿ?8)




                                                                                                                   1
   Case
    Case1:20-cv-01511-TNM
         1:20-cv-01511-TNM Document
                            Document16 Filed 06/10/20
                                     4 Filed 07/08/20 Page
                                                      Page 4
                                                           10ofof10
                                                                  24




                                                     20-cv-01511-TNM




6/10/2020                                        /s/ Anson Hopkins
                      Case 1:20-cv-01511-TNM Document 16 Filed 07/08/20 Page 11 of 24

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R 1:20-cv-01511-TNM

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU QDPHRILQGLYLGXDODQGWLWOHLIDQ\      Rodney S. Scott, Chief of U.S. Border Patrol
 ZDVUHFHLYHGE\PHRQ GDWH                      06/10/2020           

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW SODFH
                                                                                 RQ GDWH                              RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK QDPH
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ GDWH                                 DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ QDPHRILQGLYLGXDO                                                                        ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI QDPHRIRUJDQL]DWLRQ
                                                                                 RQ GDWH                              RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           ✔
           u 2WKHU VSHFLI\ 
                                   A copy of the complaint and summons were sent via UPS delivery service on 06/29/2020 to
                                                                                                                           
                                   Rodney S. Scott, Chief of U.S. Border Patrol, 1300 Pennsylvania Ave. NW, Washington DC
                                   20229-0002 and delivered on 06/30/2020.
           0\IHHVDUH               0            IRUWUDYHODQG        0         IRUVHUYLFHVIRUDWRWDORI          0.00          


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH          07/08/2020                                                                  /s/ Darlene Boggs
                                                                                              6HUYHU¶VVLJQDWXUH

                                                                                     Darlene Boggs, Paralegal
                                                                                            3ULQWHGQDPHDQGWLWOH

                                                                             American Civil Liberties Union Foundation
                                                                                   125 Broad Street, 18th Floor
                                                                                      New York, NY 10004
                                                                                              6HUYHU¶VDGGUHVV

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
01212323                                   456789 ÿ16
                 Case 1:20-cv-01511-TNM Document   ÿÿFiled
                                                         ÿ 9ÿ
                                                                  6
                                                                 07/08/20 Page 12 of 24


    ÿÿ!
    "ÿ#$%&'(
    )*%ÿ+&,ÿ%%ÿ"%ÿ-ÿÿ.!ÿÿ&*ÿ%*-'+&ÿ%&.ÿ/01
    ABCDEFGHÿJKLMNB
    4O4P=6@6QR=SS>5665
    TNFHUV
    61W6ÿXY8
    ZNB[FDN
    98ÿQ\&ÿ"!ÿ]ÿ8"^
    ZUF__N`ÿaÿbFccN`ÿdG
    6e<5=<5656
    jNcF[NBN`ÿdG
    6e<>6<5656ÿ46:5Pÿ]1?1
    jNcF[NBN`ÿAk
    4466ÿh]?)gQÿ]lmÿYXnÿ
    #]f)gXÿh@fih)8(ÿ?(ÿ56;P>(ÿ98
    oNDNF[N`ÿbp
    ifXX


    qNrVÿsV
    f+%.ÿ!
    oNrNBNGDNÿJKLMNBtuv
    fi655w4;>Wx(ÿf??fil]Q)8yÿlfih)8
    )*"+2ÿ!$ÿÿ3+3ÿ$%ÿ&*%ÿ--&$+&!ÿ&ÿ%ÿ!$1ÿ&"%ÿ"ÿ+!ÿ"""/ÿÿ%*-'+&%ÿ..ÿ0&*+
    &*ÿ"%&ÿ456ÿ."!%1ÿ"%ÿ-+&ÿÿ!$ÿ,.%ÿÿ!$ÿ7$ÿ&*%ÿ+'"&+ÿ"&ÿ456ÿ."!%1
    8+,!(
    98
    )",2+3ÿ%$&%ÿ-..ÿ/!ÿ98:ÿ6;<65<5656ÿ=:>6ÿ1?1ÿ@8)




                                                                                                                   1
 Case
  Case1:20-cv-01511-TNM
       1:20-cv-01511-TNM Document
                          Document16 Filed 06/10/20
                                   4 Filed 07/08/20 Page
                                                    Page 5
                                                         13ofof10
                                                                24




                                                   20-cv-01511-TNM




6/10/2020                                      /s/ Anson Hopkins
                      Case 1:20-cv-01511-TNM Document 16 Filed 07/08/20 Page 14 of 24

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R 1:20-cv-01511-TNM

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU QDPHRILQGLYLGXDODQGWLWOHLIDQ\      Matthew T. Albence, Deputy Director of ICE
 ZDVUHFHLYHGE\PHRQ GDWH                      06/10/2020           

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW SODFH
                                                                                 RQ GDWH                              RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK QDPH
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ GDWH                                 DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ QDPHRILQGLYLGXDO                                                                        ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI QDPHRIRUJDQL]DWLRQ
                                                                                 RQ GDWH                              RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           ✔
           u 2WKHU VSHFLI\ 
                                   A copy of the complaint and summons were sent via UPS delivery service on 06/29/2020 to
                                                                                                                           
                                   Matthew T. Albence, Deputy Director of U.S. Immigration and Customs Enforcement, 500
                                   12th Street SW, Washington DC 20536-5098 and delivered on 06/30/2020.
           0\IHHVDUH               0            IRUWUDYHODQG        0         IRUVHUYLFHVIRUDWRWDORI          0.00          


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH          07/08/2020                                                                  /s/ Darlene Boggs
                                                                                              6HUYHU¶VVLJQDWXUH

                                                                                     Darlene Boggs, Paralegal
                                                                                            3ULQWHGQDPHDQGWLWOH

                                                                             American Civil Liberties Union Foundation
                                                                                   125 Broad Street, 18th Floor
                                                                                      New York, NY 10004
                                                                                              6HUYHU¶VDGGUHVV

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
01212323                                   456789 ÿ16
                 Case 1:20-cv-01511-TNM Document   ÿÿFiled
                                                         ÿ 9ÿ
                                                                  6
                                                                 07/08/20 Page 15 of 24


    ÿÿ!
    "ÿ#$%&'(
    )*%ÿ+&,ÿ%%ÿ"%ÿ-ÿÿ.!ÿÿ&*ÿ%*-'+&ÿ%&.ÿ/01
    BCDEFGHIÿKLMNOC
    4P4Q=6A6RS==;?6Q4T
    UOGIVW
    61X6ÿYZ8
    [OC\GEO
    98ÿR]&ÿ"!ÿ^ÿ8"_
    [VG``OaÿbÿcGddOaÿeH
    6?<5=<5656
    jOdG\OCOaÿeH
    6?<>6<5656ÿ46:5Qÿ^1@1
    jOdG\OCOaÿBk
    4466ÿh^@)gRÿ^lmÿZYnÿ
    #^f)gYÿhAfih)8(ÿ@(ÿ56;Q>(ÿ98
    oOEOG\Oaÿcp
    ifYY


    qOrWÿsW
    f+%.ÿ!
    oOrOCOHEOÿKLMNOCtuv
    fi655w4;>Xx(ÿf@@fil^R)8yÿlfih)8(ÿiz{
    )*"+2ÿ!$ÿÿ3+3ÿ$%ÿ&*%ÿ--&$+&!ÿ&ÿ%ÿ!$1ÿ&"%ÿ"ÿ+!ÿ"""/ÿÿ%*-'+&%ÿ..ÿ0&*+
    &*ÿ"%&ÿ456ÿ."!%1ÿ"%ÿ-+&ÿÿ!$ÿ,.%ÿÿ!$ÿ7$ÿ&*%ÿ+'"&+ÿ"&ÿ456ÿ."!%1
    8+,!(
    98
    )",2+3ÿ%$&%ÿ-..ÿ/!ÿ98:ÿ6;<65<5656ÿ=:>?ÿ1@1ÿA8)




                                                                                                                   1
                               Case
                                Case1:20-cv-01511-TNM
                                     1:20-cv-01511-TNM Document
                                                        Document16 Filed 06/10/20
                                                                 4 Filed 07/08/20 Page
                                                                                  Page 6
                                                                                       16ofof10
                                                                                              24




                                                                                                                                       20-cv-01511-TNM
Chad
Cha
Ch
C ha
  ha ad dF F.. W Wolf,
                     olflflf, D
                     ol
                     o        Department
                                ep
                                epa
                                  paarrtm
                                      rtttm
                                          meen
                                            ent
                                             ntt o
                                             n    off H
                                                      Ho
                                                      Homeland
                                                         o
                                                         omel
                                                           mel
                                                           me
                                                           m    eland
                                                                  an
                                                                  an  nd dSSe
                                                                           Security,
                                                                             eccu
                                                                               cur
                                                                                ur
                                                                                uriity
                                                                                     itty, MMark
                                                                                              ark
                                                                                              ar
                                                                                              a  rk
                                                                                                 rk A   A.. MMo
                                                                                                             Morgan,
                                                                                                                 orgrgan,
                                                                                                                    rga
U.S.
U.S
U  ..S
     S. CCustoms
            ust
            us
            u  ssttooms
                     ms
                     ms a     an
                              and
                               nd B Border
                                       ord
                                       o  rd
                                          rdeerr PPr
                                                  Pro
                                                  Protection,
                                                   rro
                                                     otec
                                                       tte
                                                         ec
                                                         ecctio
                                                            tiiio
                                                            tio onn,, TTo
                                                                       Tod
                                                                       Todd
                                                                          od
                                                                          odd C C.. O Owen,
                                                                                         we
                                                                                         wen
                                                                                         w  en, C
                                                                                            en       CBPBP
                                                                                                        B  PO  Off
                                                                                                               Of
                                                                                                               Office
                                                                                                                  ffffiic
                                                                                                                       ice
                                                                                                                        c of
Field
Fie
Fi
Fiieeld
      ld OOp
          Ope
          Operations,
             p
             pe  errat
                    ra
                     at
                     atiionio
                            on
                            o ns,
                               s, RRo
                                   Rod
                                   Rodney
                                     od
                                     odn  ney
                                            eyy S
                                            e    S.. Scott
                                                     Sc
                                                     S
                                                     Scott,
                                                         co
                                                          ottttt, U
                                                          ott     U.S.
                                                                     .S.
                                                                     ..S
                                                                       S.. B
                                                                       S    Bo
                                                                            Border
                                                                             orrd
                                                                               rde
                                                                                der P
                                                                                de       Patrol,
                                                                                           atr
                                                                                           at
                                                                                           a tro
                                                                                             tr ol,ll,, M
                                                                                                ol      Ma
                                                                                                        Matthew
                                                                                                            attt
                                                                                                              tth
                                                                                                               the ew  w
T.. A
T    Alb
     Albence,
       lb
       llbenc
         been
           enc
             nce
             nc    e,, U
                       U.S
                       U.S.  .S
                             .S. IImmigration
                                   mm
                                   m
                                   mmi
                                     miig
                                     m    grra
                                          gra
                                            ratti
                                               tio
                                                io
                                                ion a
                                                ion   andnd
                                                         n dC   Cus
                                                                Cu
                                                                Customs
                                                                  usttom
                                                                  us     om
                                                                         oms E Enforcement,
                                                                                 nfo
                                                                                 n
                                                                                 nf ffoorrce
                                                                                         rcce
                                                                                           ceme
                                                                                              men
                                                                                              m  en
                                                                                                 ent,   t, DDrr.
                                                                                                            Dr. r. RRo
                                                                                                                    Robert
                                                                                                                        obber
                                                                                                                          be
                                                                                                                           ert
R.. Redfield,
R    Red
     Re
     R   ed
         e dffie
              iie
                elld,
                   ld
                    d, Center
                    d,     Ce
                           C  ent
                               nte
                               ntte
                                  er for
                                      fo
                                       orr Diesease
                                            Die
                                            Di
                                            D iessea
                                              ie  se
                                                   ea
                                                   easse  e Control
                                                             Con
                                                             Co
                                                             C   on
                                                                 onttrtro
                                                                       rro
                                                                         ol and
                                                                            and
                                                                             nd Prevention.
                                                                                  Pre
                                                                                  P    rre
                                                                                         evve
                                                                                           ven
                                                                                            en
                                                                                            entio
                                                                                                tio
                                                                                                  ion
                                                                                                  ion.  n..




                         6/10/2020                                                                                               /s/ Anson Hopkins
                      Case 1:20-cv-01511-TNM Document 16 Filed 07/08/20 Page 17 of 24

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R 1:20-CV-01511

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU QDPHRILQGLYLGXDODQGWLWOHLIDQ\      Alex M. Azar II, Secretary of Health and Human Services
 ZDVUHFHLYHGE\PHRQ GDWH                      06/10/2020           

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW SODFH
                                                                                 RQ GDWH                              RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK QDPH
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ GDWH                                 DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ QDPHRILQGLYLGXDO                                                                        ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI QDPHRIRUJDQL]DWLRQ
                                                                                 RQ GDWH                              RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           ✔
           u 2WKHU VSHFLI\       A copy of the complaint and summons were sent via UPS delivery service on 06/29/2020 to
                                   Alex M. Azar II, Secretary of Health and Human Services, 200 Independence Avenue, SW,
                                                                                                                           
                                   Washington, DC 20201-0004 and delivered on 06/30/2020.


           0\IHHVDUH               0            IRUWUDYHODQG        0         IRUVHUYLFHVIRUDWRWDORI          0.00          


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH          07/08/2020                                                                  /s/ Darlene Boggs
                                                                                              6HUYHU¶VVLJQDWXUH

                                                                                     Darlene Boggs, Paralegal
                                                                                            3ULQWHGQDPHDQGWLWOH

                                                                             American Civil Liberties Union Foundation
                                                                                   125 Broad Street, 18th Floor
                                                                                      New York, NY 10004
                                                                                              6HUYHU¶VDGGUHVV

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
01212323                                   456789 ÿ16
                 Case 1:20-cv-01511-TNM Document   ÿÿFiled
                                                         ÿ 9ÿ
                                                                  6
                                                                 07/08/20 Page 18 of 24


    ÿÿ!
    "ÿ#$%&'(
    )*%ÿ+&,ÿ%%ÿ"%ÿ-ÿÿ.!ÿÿ&*ÿ%*-'+&ÿ%&.ÿ/01
    @ABCDEFGÿIJKLMA
    4N4O=6?6PQ=RR=SO5T
    UMEGVW
    61R6ÿXY8
    ZMA[ECM
    98ÿP\&ÿ"!ÿ]ÿ8"^
    ZVE__M`ÿaÿbEccM`ÿdF
    6e<5=<5656
    jMcE[MAM`ÿdF
    6e<T6<5656ÿ46:5;ÿ]1>1
    jMcE[MAM`ÿ@k
    TT6ÿgP??P?P#?ÿ]l?ÿ8Q
    heOOÿ
    Q]8fgPh)iP(ÿ#(ÿ56564(ÿ98
    mMCME[M`ÿbn
    )oX?p


    qMrWÿsW
    >"ÿp'
    mMrMAMFCMÿIJKLMAtuv
    gh655w4;TRx(ÿg>>ghp]P)8yÿpghf)8(ÿhoz
    )*"+2ÿ!$ÿÿ3+3ÿ$%ÿ&*%ÿ--&$+&!ÿ&ÿ%ÿ!$1ÿ&"%ÿ"ÿ+!ÿ"""/ÿÿ%*-'+&%ÿ..ÿ0&*+
    &*ÿ"%&ÿ456ÿ."!%1ÿ"%ÿ-+&ÿÿ!$ÿ,.%ÿÿ!$ÿ7$ÿ&*%ÿ+'"&+ÿ"&ÿ456ÿ."!%1
    8+,!(
    98
    )",2+3ÿ%$&%ÿ-..ÿ/!ÿ98:ÿ6;<65<5656ÿ=:5;ÿ1>1ÿ?8)



                                                                                                                   1
  Case
   Case1:20-cv-01511-TNM
        1:20-cv-01511-TNM Document
                           Document16 Filed 06/10/20
                                    4 Filed 07/08/20 Page
                                                     Page 7
                                                          19ofof10
                                                                 24




                                                     20-cv-01511-TNM




6/10/2020                                         /s/ Anson Hopkins
                      Case 1:20-cv-01511-TNM Document 16 Filed 07/08/20 Page 20 of 24

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R 1:20-cv-01511-TNM

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU QDPHRILQGLYLGXDODQGWLWOHLIDQ\      Dr. Robert R. Redfield, CDC Director
 ZDVUHFHLYHGE\PHRQ GDWH                      06/10/2020           

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW SODFH
                                                                                 RQ GDWH                              RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK QDPH
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ GDWH                                 DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ QDPHRILQGLYLGXDO                                                                        ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI QDPHRIRUJDQL]DWLRQ
                                                                                 RQ GDWH                              RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           ✔
           u 2WKHU VSHFLI\ 
                                   A copy of the complaint and summons were sent via UPS delivery service on 06/29/2020 to
                                                                                                                            
                                   Dr. Robert R. Redfield, Director of the Centers for Disease Control and Prevention, 1600
                                   Clifton Road, Atlanta, GA 30329 and delivered on 07/01/2020.
           0\IHHVDUH               0            IRUWUDYHODQG        0         IRUVHUYLFHVIRUDWRWDORI          0.00          


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH          07/08/2020                                                                  /s/ Darlene Boggs
                                                                                              6HUYHU¶VVLJQDWXUH

                                                                                     Darlene Boggs, Paralegal
                                                                                            3ULQWHGQDPHDQGWLWOH

                                                                             American Civil Liberties Union Foundation
                                                                                   125 Broad Street, 18th Floor
                                                                                      New York, NY 10004
                                                                                              6HUYHU¶VDGGUHVV

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
01212323                                   456789 ÿ16
                 Case 1:20-cv-01511-TNM Document   ÿÿFiled
                                                         ÿ 9ÿ
                                                                  6
                                                                 07/08/20 Page 21 of 24


    ÿÿ!
    "ÿ#$%&'(
    )*%ÿ+&,ÿ%%ÿ"%ÿ-ÿÿ.!ÿÿ&*ÿ%*-'+&ÿ%&.ÿ/01
    @ABCDEFGÿIJKLMA
    4N4O=6?6PQ=R;556ST
    UMEGVW
    61R6ÿXY8
    ZMA[ECM
    98ÿP\&ÿ"!ÿ]ÿ8"^
    ZVE__M`ÿaÿbEccM`ÿdF
    6e<5=<5656
    gMcE[MAM`ÿdF
    6;<64<5656ÿ46:Seÿ]1>1
    gMcE[MAM`ÿ@h
    4e66ÿ#Xij)kPÿlÿP?
    ])X]P)](ÿf](ÿS6S5=(ÿ98
    mMCME[M`ÿbn
    o]lli8


    pMqWÿrW
    ,2
    mMqMAMFCMÿIJKLMAstu
    if655v4;SRw(ÿi>>ifl]P)8xÿlifo)8(ÿfyz
    )*"+2ÿ!$ÿÿ3+3ÿ$%ÿ&*%ÿ--&$+&!ÿ&ÿ%ÿ!$1ÿ&"%ÿ"ÿ+!ÿ"""/ÿÿ%*-'+&%ÿ..ÿ0&*+
    &*ÿ"%&ÿ456ÿ."!%1ÿ"%ÿ-+&ÿÿ!$ÿ,.%ÿÿ!$ÿ7$ÿ&*%ÿ+'"&+ÿ"&ÿ456ÿ."!%1
    8+,!(
    98
    )",2+3ÿ%$&%ÿ-..ÿ/!ÿ98:ÿ6;<65<5656ÿ=:4=ÿ1>1ÿ?8)




                                                                                                                   1
                     Case
                      Case1:20-cv-01511-TNM
                           1:20-cv-01511-TNM Document
                                              Document16 Filed 06/10/20
                                                       4 Filed 07/08/20 Page
                                                                        Page 8
                                                                             22ofof10
                                                                                    24

01ÿ334ÿ56789ÿ4 ÿÿÿÿÿ8ÿ0
                                        ÿ0!ÿ"ÿ#76ÿ16
                                                ÿÿ$ÿÿ$ÿÿ$ÿÿ$ÿÿ$ÿ$ÿÿ$ÿcd
                                                                     $$e$fÿgdhfÿi"jÿki
                                                                                         ÿ!lmÿ$no
                                                                                                 $$$dp$$$$$$ÿ
qrsrtruvÿxÿyz{|}ÿ~zvÿÿ ÿÿÿÿ 
                                                                                     
               ÿ{ÿ vÿyr}rurrvÿ                                            
                                                                                     
                         %&'()*(++,-.                                                
                             89                                                       8ÿ0ÿ9
                                                                                                               20-cv-1511-TNM
Chad F. Wolf, Department of Homeland Security, Mark A. Morgan,
U.S. Customs and Border Protection, Todd C. Owen, CBP Office of                      
Field Operations, Rodney S. Scott, U.S. Border Patrol, Matthew T.
                                                                                     
Albence, U.S. Immigration and Customs Enforcement, Alex
M. Azar II, U.S. Department of Health and Human Services, Dr. Robert R.              
Redfield, Center for Disease Control and Prevention, Heidi Stirrup,
                                                                                     
                                                                                     
Office of Refugee Resettlement.
                        /0+0)1')*,-.
                                                  2344562ÿ86ÿ9ÿ:8;8<ÿ9:=856
>ÿ,/0+0)1')*?-ÿ)'A0ÿ')1ÿ'11B0--.ÿÿÿÿÿÿÿÿ
                                        ÿÿÿxÿÿÿÿ|ÿÿ}ÿ} ÿ
                                        ÿÿÿ|ÿÿ}ÿ} 
                                        ÿÿÿÿ~ÿÿvÿÿ
                                        ÿÿÿ vÿr~rÿ

        0ÿCÿ#ÿD77ÿ!7EÿFÿG9
        H#ÿ ÿEGÿ!7"ÿ7"87ÿ!ÿ#ÿÿÿGÿ5ÿFÿ#7ÿEGÿGÿ"7787EÿÿIÿ"ÿ4ÿEGÿ!ÿG
"7ÿ#7ÿ7Eÿ7ÿ"ÿÿ7Eÿ7ÿF7GJÿ"ÿÿ!!7"ÿ"ÿ7KG77ÿ!ÿ#7ÿ7Eÿ7ÿE7"D7EÿÿL7E9ÿ69ÿ89
M9ÿ ÿ55ÿ"ÿ5NÿIÿGÿÿ7"87ÿÿ#7ÿK!!ÿÿC7"ÿÿ#7ÿ#7EÿKÿ"ÿÿÿE7"ÿ67ÿ ÿ!
#7ÿL7E7"ÿ67ÿ!ÿ8ÿM"7E"79ÿÿ#7ÿC7"ÿ"ÿÿÿD7ÿ7"87Eÿÿ#7ÿK!!ÿ"ÿK!!Oÿ"7GJ
C#7ÿ7ÿEÿEE"7ÿ"7>


       !ÿGÿ!ÿÿ"7KEJÿPEF7ÿDGÿE7!ÿCÿD7ÿ77"7EÿFÿGÿ!"ÿ#7ÿ"77!ÿE7E7Eÿÿ#7ÿK9ÿ
Qÿÿÿ!7ÿG"ÿC7"ÿ"ÿÿC#ÿ#7ÿ"9

                                                                                         RSTUVÿWXÿRWYUZ
  7> 6/10/2020                                                                                       /s/ Anson Hopkins
                                                                                                       [(\)'*]B0ÿ^+ÿR&0B_ÿ^Bÿ/0`]*aÿR&0B_
                      Case 1:20-cv-01511-TNM Document 16 Filed 07/08/20 Page 23 of 24

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R 1:20-cv-01511-TNM

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU QDPHRILQGLYLGXDODQGWLWOHLIDQ\      Heidi Stirrup, ORR Director
 ZDVUHFHLYHGE\PHRQ GDWH                      06/10/2020           

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW SODFH
                                                                                 RQ GDWH                              RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK QDPH
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ GDWH                                 DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ QDPHRILQGLYLGXDO                                                                        ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI QDPHRIRUJDQL]DWLRQ
                                                                                 RQ GDWH                              RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           ✔
           u 2WKHU VSHFLI\ 
                                   A copy of the complaint and summons were sent via UPS delivery service on 06/29/2020 to
                                                                                                                              
                                   Heidi Stirrup, Acting Director of the Office of Refugee Resettlement, 330 C Street SW, 5th
                                   Floor, Washington DC 20201-0001 and delivered on 06/30/2020.
           0\IHHVDUH               0            IRUWUDYHODQG        0         IRUVHUYLFHVIRUDWRWDORI          0.00          


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH          07/08/2020                                                                  /s/ Darlene Boggs
                                                                                              6HUYHU¶VVLJQDWXUH

                                                                                     Darlene Boggs, Paralegal
                                                                                            3ULQWHGQDPHDQGWLWOH

                                                                             American Civil Liberties Union Foundation
                                                                                   125 Broad Street, 18th Floor
                                                                                      New York, NY 10004
                                                                                              6HUYHU¶VDGGUHVV

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
01212323                                   456789 ÿ16
                 Case 1:20-cv-01511-TNM Document   ÿÿFiled
                                                         ÿ 9ÿ
                                                                  6
                                                                 07/08/20 Page 24 of 24


    ÿÿ!
    "ÿ#$%&'(
    )*%ÿ+&,ÿ%%ÿ"%ÿ-ÿÿ.!ÿÿ&*ÿ%*-'+&ÿ%&.ÿ/01
    ABCDEFGHÿJKLMNB
    4O4P=6@6QR=S6T;5P;
    UNFHVW
    61S6ÿXY8
    ZNB[FDN
    98ÿQ\&ÿ"!ÿ]ÿ8"^
    ZVF__N`ÿaÿbFccN`ÿdG
    6T<5=<5656
    iNcF[NBN`ÿdG
    6T<j6<5656ÿ46:5;ÿ]1?1
    iNcF[NBN`ÿAk
    jj6ÿfQ@@Q@Q#@ÿ]l@ÿ8R
    gTPPÿ
    R]8efQg)hQ(ÿ#(ÿ56564(ÿ98
    mNDNF[N`ÿbn
    )oX@p


    qNrWÿsW
    ?"ÿp'
    mNrNBNGDNÿJKLMNBtuv
    fg655w4;jSx(ÿf??fgp]Q)8yÿpfge)8(ÿgoz
    )*"+2ÿ!$ÿÿ3+3ÿ$%ÿ&*%ÿ--&$+&!ÿ&ÿ%ÿ!$1ÿ&"%ÿ"ÿ+!ÿ"""/ÿÿ%*-'+&%ÿ..ÿ0&*+
    &*ÿ"%&ÿ456ÿ."!%1ÿ"%ÿ-+&ÿÿ!$ÿ,.%ÿÿ!$ÿ7$ÿ&*%ÿ+'"&+ÿ"&ÿ456ÿ."!%1
    8+,!(
    98
    )",2+3ÿ%$&%ÿ-..ÿ/!ÿ98:ÿ6;<65<5656ÿ=:5>ÿ1?1ÿ@8)



                                                                                                                   1
